Title: To John Adams from James McHenry, 19 November 1798
From: McHenry, James
To: Adams, John




Dear Sir.
War Department Philadelphia. 19 Novr. 1798

There is a very great desire among a number of citizens & gentlemen composing the volunteer companies & City militia, to know as near as may be the day and hour at which you may be expected to arrive here. As I think it would not be right to disappoint their laudable zeal—I pray you to be so obliging as to drop me a line from New York to enable me to satisfy their inquiries, and afford them an oppertunity of giving a proof of their attachment to your person.
With sincere respect I have the honour to be D Sir / Your obt
James McHenry